UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 OR o TRANSACTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OR o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number 0-30820 TIKCRO TECHNOLOGIES LTD. (Exact name of Registrant as specified in its charter) N/A (Translation of Registrant’s name into English) ISRAEL (Jurisdiction of incorporation or organization) 7 Sapir Street, 5th floor, Ness Ziona 7403630, Israel (Address of principal executive offices) Aviv Boim, T: +972-8-996-9800, info@tikcro.com 7 Sapir Street, 5th floor, Ness Ziona 7403630, Israel (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered None Securities registered or to be registered pursuant to Section 12(g) of the Act: Ordinary Shares, no par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report: 9,878,861 Ordinary Shares, no par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o YesxNo If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. o YesxNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer x Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP xIFRS as issued by the IASB oOther o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 oItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o Yesx No TABLE OF CONTENTS PART I 4 ITEM 1. Identify of Directors, Senior Management and Advisors 4 ITEM 2. Offer Statistics and Expected Timetable 4 ITEM 3. Key Information 4 A. Selected Financial Data 4 B. Capitalization and Indebtedness 6 C. Reasons for the Offer and Use of Proceeds 6 D. Risk Factors 7 ITEM 4. Information on the Company 20 A. History and Development of the Company 20 B. Business Overview 20 C. Organizational Structure 26 D. Property, Plants and Equipment 26 ITEM 4A. Unresolved Staff Comments 26 ITEM 5. Operating and Financial Review and Prospects 26 A. Operating Results 26 B. Liquidity and Capital Resources 30 C. Research and Development, Patents and Licenses 31 D. Trend Information 31 E. Off-balance Sheet Arrangements 31 F. Tabular Disclosure of Contractual Obligations 32 ITEM 6. Directors, Senior Management and Employees 32 A. Directors and Senior Management 32 B. Compensation 34 C. Broad Practices 35 D. Employees 41 E. Share Ownership 41 1 ITEM 7. Major Shareholders and Related Party Transactions 42 A. Major Shareholders 42 B. Related Party Transactions 43 C. Interests of Experts and Counsel 43 ITEM 8. Financial Information 43 A. Consolidated Statements and other Financial Information 43 B. Significant Changes 43 ITEM 9. The Offer and Listing 43 A. Offer and Listing Details 43 B. Plan of Distribution 45 C. Markets 45 D. Selling Shareholders 45 E. Dilution 45 F. Expenses of the Issue 45 ITEM 10. Additional information 46 A. Share Capital 46 B. Memorandum and Articles of Association 46 C. Material Contracts 52 D. Exchange Controls 52 E. Taxation 52 F. Dividends and Paying Agents 62 G. Statement by Experts 62 H. Documents On Display 63 I. Subsidiary Information 63 ITEM 11. Quantitative and Qualitative Disclosures about Market Risk 63 ITEM 12. Description of Securities other than Equity Securities 64 PART II. 64 2 ITEM 13 Defaults, Dividend Averages and Delinquencies 64 ITEM 14 Material Modifications to the Rights of Security Holders and Use of Proceeds 64 ITEM 15. Controls and Procedures 64 ITEM 16A. Audit Committee Financial Expert 65 ITEM 16B. Code of Ethics 65 ITEM 16C. Principal Accountant Fees and Services 65 ITEM 16D. Exemptions from Listing Standards for Audit Committees 66 ITEM 16E Purchases of Equity Securities by the Issuer and Affiliated Purchasers 66 ITEM 16F. Change in Registrant’s Certifying Accountant 66 ITEM 16G. Corporate Governance 66 ITEM 16H. Mine Safety Disclosure 66 PART III 66 ITEM 17. Financial Statements 66 ITEM 18 Financial Statements 66 ITEM 19. Exhibits 66 3 PART I Unless the context otherwise requires, “Tikcro,” “us,” “we” and “our” refer to Tikcro Technologies Ltd., an Israeli company. References to “U.S. dollars,” and “$” are to the lawful currency of the United States of America, and references to “NIS” are to new Israeli shekels. As of December 31, 2015, the exchange rate published by the Bank of Israel was NIS 3.902 per $1.00. Statements in this Annual Report concerning our business outlook or future economic performance; anticipated revenues, expenses or other financial items; and statements concerning assumptions made or expectations as to any future events, conditions, performance or other matters, are “forward-looking statements” as that term is defined under the United States Federal Securities Laws. In some cases, you can identify forward-looking statements by our use of words such as “expect,” “anticipate,” “believe,” “intend,” “plan,” “seek” and “estimate” and similar expressions.Forward-looking statements are subject to risks, uncertainties and other factors which could cause actual results to differ materially from those stated in such statements. Factors that could cause or contribute to such differences include, but are not limited to, those set forth under “Risk Factors” and elsewhere in this Annual Report as well as our reports on Form 6-K submitted to the Securities and Exchange Commission.The forward-looking statements contained in this Annual Report reflect our views and assumptions as of the effective date of this Annual Report. Except as required by law, we assume no responsibility for updating any forward-looking statements.We qualify all of our forward-looking statements by these cautionary statements. ITEM 1. Identity of Directors, Senior Management and Advisors Not applicable. ITEM 2. Offer Statistics and Expected Timetable Not applicable. ITEM 3. Key Information A. Selected Financial Data We have derived the following selected financial data, with respect to the five years from 2011 through 2015, from the audited financial statements of Tikcro, which have been prepared in accordance with U.S generally accepted accounting principles. The selected financial data set forth below as of December 31, 2014 and 2015 and for each of the years ended December 31, 2013, 2014 and 2015 are derived from our audited financial statements which are incorporated by reference into this Annual Report. The selected financial data as of December 31, 2011, 2012 and 2013 and for the years ended December 31, 2011 and 2012 are derived from our audited financial statements which are not included in this Annual Report. 4 You should read the selected financial data together with Item 5 “Operating and Financial Review and Prospects” and our financial statements included elsewhere or incorporated by reference in this Annual Report. In 2014, we initiated a biotechnology project in the area of cancer immune treatment with the aim to develop new antibodies with enhanced clinical qualities for the treatment of cancer through the re-modulation of certain identified immune pathways. For that purpose, we entered into aresearch and license agreement with Yeda Research and Development Company Ltd. ("Yeda"), the technology transfer arm of the Weizmann Institute of Science (the "Weizmann Institute") in Israel.The agreement is for the development of new antibodies originating from specified research at the Weizmann Institute addressing identified targets of the immune system for cancer treatment.Under the agreement, Tikcro will provide funding for research at the Weizmann Institute to develop certain antibodies selected and verified in pre-clinical trials. In 2015, we extended the terms of the agreement for a multi-year engagement. The antibodies are derived in an innovative process that is aimed to result with high selectivity and blocking qualities towards certain cancer immune modulators. Please see Item 4.B “Business Overview” for more information. In July 2008, we acquired a minority stake in BioCancell Therapeutics, Inc., an Israel-based clinical-stage biopharmaceutical company, which stake was substantially liquidated in 2012. Please see Item 4.A “Information on the Company - History and Development of the Company - Recent Developments” for more information. 5 Years Ended December 31, (in thousands, except share and per share data) Statement of Operations Data: Research and development $
